United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.H., Appellant
and
DEPARTMENT OF THE ARMY,
Fort Lee, VA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 09-1925
Issued: March 15, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On July 22, 2009 appellant filed a timely appeal from the May 27 and June 4, 2009
decisions of the Office of Workers’ Compensation Programs denying medical expenses and
disability for his March 24, 2009 total knee replacement. Pursuant to 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether the Office abused its discretion in denying appellant’s request for a
total knee replacement and resulting period of disability.
On appeal, appellant’s attorney contends that the decisions are contrary to fact and law.
FACTUAL HISTORY
On February 22, 2007 appellant, then a 52-year-old information technology specialist,
sustained a right knee sprain/strain, right tibial contusion and abrasion when the heel of her shoe
became wedged in a step causing her to fall. On April 12, 2007 the Office accepted her claim for
right knee sprain of the lateral collateral ligament and a tear of the medial meniscus. On
April 10, 2007 Dr. William E. Nordt, III, a treating Board-certified orthopedic surgeon,

performed an arthroscopic chondroplasty. The Office approved this surgery on April 13, 2007.
Appellant began treatment with a series of injections from April 27 to August 8, 2007. In a
September 12, 2007 note, Dr. Nordt noted that appellant had exhausted most options with the
exception of a patellofemoral replacement. On November 6, 2008 he advised that appellant was
a borderline candidate for patellofemoral replacement, but noted that a total knee replacement
seemed overly aggressive at this point. Appellant described her quality of life as being terrible
due to knee pain. Dr. Nordt again injected her knee. Subsequent injections were provided
through November 6, 2008.
In a January 5, 2009 note, Dr. Nordt stated that he discussed appellant’s options and
addressed a total knee replacement. He noted that a total knee replacement would not take away
her pain, noting that 80 percent relief might be a realistic expectation. Appellant was also being
treated for fibromyalgia and multiple joint pain.
On January 15, 2009 the Office asked the Office medical adviser to address whether
appellant needed a total right knee replacement as a result of the accepted injury. On January 16,
2009 the Office medical adviser found that a right knee total replacement was not warranted
based on the accepted diagnoses of knee contusion, sprain and medial meniscus tear. Based on
the medical evidence total knee replacement was not indicated. The Office medical adviser
noted that Dr. Nordt had stated that total knee replacement seemed overly aggressive. The
medical adviser noted that a basis for total knee replacement was degenerative arthritis, which
was not an accepted condition. Appellant’s problem was confined to the patellofemoral joint.
On March 24, 2009 Dr. Nordt performed a total knee replacement surgery. On March 31,
2009 he noted that appellant had degenerative disease in her right knee, that he performed a right
total knee replacement on March 24, 2009 and that she was discharged from the hospital on
March 27, 2009. Dr. Nordt advised that appellant was totally disabled from March 24 through
May 5, 2009. He checked a box indicating that he did not believe that the condition was caused
or aggravated by appellant’s employment activity. In a May 9, 2009 report, Dr. Nordt checked a
box indicating that he believed appellant’s chondromalacia patella and traumatic knee pain were
caused by her employment, noting that she fell at work on February 13, 2007. He reiterated that
appellant was totally disabled from March 24 to May 10, 2009.
Appellant filed claims for compensation for the period March 24 through May 9, 2009.
By decision dated May 27, 2009, the Office denied appellant’s claim finding that her
right knee total arthoplasty was not medically warranted and did not relate to her work injury.
By decision dated June 4, 2009, it also denied appellant’s claim for compensation from March 15
through May 9, 2009.
LEGAL PRECEDENT
Section 8103 of the Federal Employees’ Compensation Act1 provides that the United
States shall furnish to an employee who is injured while in the performance of duty, the services,
appliances and supplies prescribed or recommended by a qualified physician, which the Office
considers likely to cure, give relief, reduce the degree or the period of disability or aid in
1

See Joe T. Williams, 44 ECAB 518, 521 (1993).

2

lessening the amount of the monthly compensation.2 In interpreting this section of the Act, the
Board has recognized that the Office has broad discretion in approving services provided under
the Act. The Office has the general objective of ensuring that an employee recovers from his
injury to the fullest extent possible in the shortest amount of time. It has discretion in choosing
means to achieve this goal. The only limitation on the Office’s authority is that of
reasonableness.
For a surgery to be authorized, a claimant must submit evidence to show that the
requested procedure is for a condition causally related to the employment injury and that it is
medically warranted. Both of these criteria must be met in order for the Office to authorize
payment.3
ANALYSIS
The Office accepted appellant’s claim for sprain of the right knee lateral collateral
ligament, a tear of the medial meniscus and a leg contusion. It paid appropriate compensation
and medical benefits, including her arthroscopic chondroplasty of April 10, 2007. Subsequent to
this surgery, appellant continued treatment with Dr. Nordt, who provided steroid injections with
conservative care. On November 6, 2008 Dr. Nordt advised that appellant was a borderline
candidate for patellofemoral replacement but noted that a total knee replacement seemed overly
aggressive. On January 5, 2009 he noted that appellant would ultimately undergo a total knee
replacement. The Office referred the record to an Office medical adviser, who opined that a total
right knee replacement was not warranted based on the accepted conditions. Dr. Nordt noted
that appellant had degenerative arthritis, which was not an accepted condition, and performed a
total right knee replacement on March 24, 2009. The subsequent reports did not provide any
medical narrative opinion addressing how the surgery was due to the accepted injury. Dr. Nordt
checked a box indicating that it was not related to appellant’s employment; however, he
subsequently checked a box indicating that appellant’s condition and surgery were related to her
employment, referencing her accepted fall.4
The Board finds that the Office properly denied appellant’s request for medical benefits
and wage-loss compensation relating to her total knee replacement. The record contains no
rationalized medical opinion addressing why surgery was necessary or how it was related to her
accepted claim. Dr. Nordt initially advised that the surgery was not related to appellant’s
employment; however, he subsequently found a causal relationship without providing any
explanation as to how the surgery was due to the accepted injury. Appellant has not established
that her surgery and subsequent disability for work were necessary treatment of her accepted
conditions. The Office medical adviser found that the proposed surgery was not related to
appellant’s injury which was of the patellofemoral joint involving the collateral ligament and a
tear of the medial meniscus. The Board finds that there is no rationalized medical opinion to

2

Id.

3

R.C., 58 ECAB 238 (2006).

4

A physician’s opinion on causal relationship that consists only of checking “yes” on a form report is of
diminished probative value. See Sedi L. Graham, 57 ECAB 494 (2006).

3

establish that the total knee replacement surgery and resulting disability were causally related to
appellant’s accepted injuries.
Accordingly, the Office did not abuse its discretion in denying authorization of the total
knee replacement surgery and compensation for any periods of disability related to the surgery.5
CONCLUSION
The Board finds that the Office did not abuse its discretion in denying appellant’s request
for a total knee replacement and for the resulting period of disability.
ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated June 4 and May 27, 2009 are affirmed.
Issued: March 15, 2010
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

See id.

4

